14‐405‐cv 
El‐Nahal v. Yassky, et al. 
 
                     UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                              
                                  August Term 2014 
 
          (Argued: December 11, 2014              Decided: August 26, 2016) 
                                              
                                    No. 14‐405‐cv 
                                              
                      –––––––––––––––––––––––––––––––––––– 
                                              
   HASSAN EL‐NAHAL, individually and on behalf of all others similarly situated, 
                                  Plaintiff‐Appellant, 
 
                                           ‐v.‐ 
                                              
  DAVID YASSKY, COMMISSIONER MATTHEW DAUS, MICHAEL BLOOMBERG, THE CITY 
                                    OF NEW YORK, 
                                Defendants‐Appellees. 
                                              
                      –––––––––––––––––––––––––––––––––––– 
 
Before: POOLER, LIVINGSTON, and DRONEY, Circuit Judges. 
 
       Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Forrest,  J.),  granting  summary  judgment  to 
Defendants‐Appellees,  the  City  of  New  York  and  various  of  its  employees,  on 
Plaintiff‐Appellant  Hassan  El‐Nahal’s  42  U.S.C.  §  1983  claim  that  Defendants‐
Appellees  violated  his  Fourth  Amendment  rights  by  mandating  the  installation 
of tracking systems in taxicabs, thereby trespassing or physically intruding upon 
property for the purposes of gathering information.  Because we find no genuine 
issue of material fact as to whether a trespass or physical intrusion occurred with 



                                          1 
 
respect  to  any  property  of  El‐Nahal,  we  conclude  that  summary  judgment  was 
appropriate, and therefore AFFIRM the judgment of the district court.   
       
      Judge POOLER concurs in part and dissents in part in a separate opinion.  
       
                              DANIEL  L.  ACKMAN, Law Office of Daniel L. Ackman, 
                              New York, N.Y., for Plaintiff‐Appellant. 
                               
                              ELIZABETH  S.  NATRELLA,  for  Zachary  W.  Carter, 
                              Corporation Counsel of the City of New York (Richard 
                              Dearing,  Pamela  Seider  Dolgow,  on  the  brief),  New 
                              York, N.Y., for Defendants‐Appellees. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 
 
      Plaintiff‐Appellant  Hassan  El‐Nahal  (“El‐Nahal”),  a  New  York  City  taxi 

driver, brought a 42 U.S.C. § 1983 suit in the United States District Court for the 

Southern  District  of  New  York  (Forrest,  J.),  principally  alleging  that  the  New 

York  City  Taxi  and  Limousine  Commission  (“TLC”)  —  through  Defendants‐

Appellees  Matthew  Daus,  a  former  chairman  of  the  TLC;  David  Yassky,  then‐

chairman of the TLC; Michael Bloomberg, then‐Mayor of New York City; and the 

City of New York (collectively, “Defendants”) — had deprived him of his Fourth 

Amendment rights in various ways.  As relevant to this appeal, El‐Nahal argued 

that  the  TLC’s  mandate  that  all  New  York  City  taxicabs  install  technology 

systems  equipped  with  Global  Positioning  System  (“GPS”)  tracking  abilities 

amounted to a property‐based search pursuant to United States v. Jones, 132 S. Ct. 

                                            2 
 
945  (2012),  and  that  this  search  violated  his  Fourth  Amendment  rights.    The 

District  Court  granted  summary  judgment  to  Defendants  on  all  of  El‐Nahal’s 

Fourth  Amendment  claims,  including  his  Jones  claim,  which  is  the  only  issue 

before us on appeal.  Because the record is devoid of evidence as to whether El‐

Nahal  had  any  interest  in  a  taxi  at  the  time  of  an  alleged  trespass  or  physical 

intrusion, El‐Nahal failed to make a sufficient showing on an essential element of 

his  property‐based  Fourth  Amendment  claim  and  Defendants  were  entitled  to 

summary  judgment.    Accordingly,  we  AFFIRM  the  district  court’s  grant  of 

summary judgment to Defendants.   

                                              I. 

                                      A. Background 

       The  TLC  is  an  agency  of  the  City  of  New  York  that  is  tasked  with  the 

“regulation  and  supervision  of  the  business  and  industry  of  transportation  of 

persons by licensed vehicles for hire in the city.”  N.Y.C., N.Y., Charter ch. 65, § 

2303a.  Its duties include the regulation of “rates,” “standards and conditions of 

service,”  “[r]equirements  of  standards  of  safety  and  .  .  .  efficiency  in  the 

operation of vehicles and auxiliary equipment,” and the “establishment of . . . [a] 

uniform  system  of  accounts,”  which  entails  “the  right  .  .  .  to  inspect  books  and 



                                              3 
 
records  and  to  require  the  submission  of  such  reports  as  the  commission  may 

determine.”  Id. § 2303b.  Pursuant to the New York City Administrative Code, 

the TLC may promulgate rules as necessary to implement its authority.  N.Y.C., 

N.Y., Code § 19‐503(a).   

       In  2004,  the  TLC  promulgated  a  rule  requiring  that  all  New  York  City 

taxicabs  begin  to  use  a  Taxicab  Technology  System  (“TTS”),  a  physical  device 

located in the backseat of taxicabs that would, among other things, provide credit 

and  debit  card  payment  services  for  customers,  as  well  as  transmit  to  the  TLC 

electronic data about trips made by taxi drivers gathered by means of GPS.  See 

N.Y.C., N.Y., Rules tit. 35, § 1‐01 (2010).  Through the TTS, the TLC would collect 

—  only  when  drivers  were  on  duty  —  “the  taxicab  license  number;  the  taxicab 

driver’s license number; the location of trip initiation; the time of trip initiation; 

the  number  of  passengers;  the  location  of  trip  termination;  the  time  of  trip 

termination;  the  metered  fare  for  the  trip;  and  the  distance  of  the  trip.”  Id. § 3‐

06(b).  Prior to the implementation of the TTS rule, the TLC required drivers to 

provide this same information in the form of handwritten trip records.  The TTS 

rule  mandated  that  taxicab  medallion  owners  procure  TTSs  in  their  taxis  by 

August 1, 2007.  Id. § 1‐11(g). 



                                               4 
 
       Around the same time as the TLC promulgated the TTS rule, the TLC also 

established  a  new  system  for  taxi  fare  “rate  codes,”  corresponding  to  different 

types of fares a taxi driver may charge.  Rate Code 1, for instance, is the standard 

New  York  City  rate and  is  used for  fares  from  point‐to‐point  within  New  York 

City.  Rate Code 4, meanwhile, doubles the fare for each additional unit driven, 

and  may  be  engaged  by  a  taxi  driver  only  under  certain  circumstances  upon 

entering Nassau or Westchester County.   

       In  March  2010,  the  TLC  issued  a  press  release  announcing  that  it  had 

discovered  that  some  taxicab  drivers  were  using  the  Rate  Code  4  setting  to 

overcharge passengers.  “Using GPS technology installed in taxicabs,” the press 

release  explained,  the  “TLC  has  discovered  1,872,078  trips  where  passengers 

were illegally charged the higher rate” by 35,558 drivers for a total of $8,330,155 

in  alleged  overcharges.    J.A.  135.    The  press  release  qualified  this  finding  by 

noting  that  “there  were  361  million  taxi  trips  during  that  time  period,  so  the 

illegal fare was only charged in 0.5% of all trips,” and that the alleged “scam was 

primarily  perpetrated  by  a  small  number  of  drivers,  with  3,000  drivers 

overcharging more than 100 times.”  Id.   




                                             5 
 
        Two months later, in May 2010, the TLC issued a second press release that 

modified  its  initial  findings,  announcing  that  the  “TLC’s  completed  analysis” 

revealed  that  “21,819  taxicab  drivers  overcharged  passengers  a  total  of  286,000 

times . . . for a total estimated overcharge of almost $1.1 million.”  J.A. 146.  The 

press  release  added  that  the  TLC  believed  that  13,315  out  of  the  21,819  drivers 

had “engaged in overcharging just one or two times,” but that it expected “to be 

able to  prove  that  some drivers  engaged  in 1,000  or  more overcharges.”    Id.    In 

response  to  the  scandal,  the  Manhattan  District  Attorney’s  office  arrested  59 

drivers “for defrauding and stealing from their customers,” J.A. 150, and the TLC 

programmed  passenger  screens  to  display  “a  highly  visible  alert  that  advises 

riders  when  the  higher,  out  of  town  rate  is  activated,”  J.A.  151.    The  TLC  also 

brought administrative actions against many drivers. 

       Among those who faced administrative charges was El‐Nahal, who at that 

point had been a taxi driver for more than twenty years.  On January 3, 2012, the 

TLC sent El‐Nahal a letter directing him to appear for a settlement conference in 

reference to allegations that he overcharged passengers on 10 occasions between 

November 20, 2009 and February 22, 2010 by improperly using the Rate 4 code.  

El‐Nahal contested the allegations.  On May 7, 2012, an administrative law judge 



                                              6 
 
found, based on trip records the TLC allegedly obtained via GPS, that El‐Nahal 

violated  the  TLC’s  rules  on  six  occasions.    The  administrative  law  judge  thus 

imposed upon El‐Nahal $550 in penalties and revoked El‐Nahal’s TLC license to 

drive  taxis.    On  appeal,  the  Office  of  Administrative  Trials  and  Hearings  Taxi 

and Limousine Tribunal Appeals Unit (“Appeals Unit”) overturned the penalty, 

ruling  that  the  administrative  law  judge’s  decision  was  “not  supported  by 

substantial  evidence.”    J.A. 187.    The  TLC  then re‐filed  regarding  one violation, 

and  the  administrative  law  judge  found  El‐Nahal  not  guilty.    Undeterred,  the 

TLC  re‐filed  five  other  charges  against  El‐Nahal,  and  a  different  administrative 

law  judge  once  again  found  El‐Nahal  guilty,  imposed  a  fine,  and  revoked  his 

license.    El‐Nahal  again  appealed,  and  the  Appeals  Unit  again  overturned  the 

administrative  law  judge’s  decision  on  the  ground  that  the  administrative  law 

judge’s  findings  with  respect  to  El‐Nahal’s  alleged  intent  to  overcharge  were 

insufficient.  Nonetheless, the TLC re‐filed charges against El‐Nahal once more.  

An  administrative  law  judge  yet  again  found  El‐Nahal  guilty,  based  in  part  on 

GPS trip records and Google maps, and the Appeals Unit yet again reversed the 

decision  on  appeal.    In  reversing,  the  Appeals  Unit  dismissed  the  charges  with 

prejudice and emphasized that the GPS evidence used to convict El‐Nahal could 



                                            7 
 
not,  by  itself,  show  that  El‐Nahal  “intended  to  overcharge,  only  that  he  did 

overcharge.”  J.A. 216.   

                                                               B. Procedural History 

              On  May  31,  2013,  El‐Nahal  filed  his  complaint.1    As  relevant  here,  the 

complaint  alleged  that  “[t]he  installation  and  use  of  [the]  GPS  device  [through 

the  TTS]  .  .  .  constitutes  a[n  unlawful]  search  under  the  Fourth  Amendment.”  

J.A.  34.    The  complaint  also  alleged  violations  of  the  New  York  Constitution, 

Article  78  of  the  New  York  Civil  Practice  Laws  and  Rules,  the  New  York  City 

Charter, and New York common law.  

              On  August  21,  2013,  Defendants  moved  to  dismiss  El‐Nahal’s  complaint 

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).  Attached to 

the motion were seventy‐two pages of exhibits.  At an initial pretrial conference 

held  on  September  13,  2013,  Judge  Forrest  converted  Defendants’  motion  to 

dismiss  into  a  motion  for  summary  judgment  and  directed  El‐Nahal  to  file  his 

opposition  to  Defendants’  motion  for  summary  judgment  and  his  own  motion 

for summary judgment by September 24, 2013.  On September 24, 2013, El‐Nahal 

cross‐moved for partial summary judgment with respect to his § 1983 and New 
                                                            
         Although El‐Nahal filed the complaint on behalf of himself and similarly 
              1

situated individuals, he at no point in the district court proceedings sought class 
certification.   
                                         8 
 
York  Constitution  claims,  and  opposed  Defendants’  motion  for  summary 

judgment.   

       By  order  dated  January  29,  2014,  the  district  court  granted  Defendants’ 

motion  for  summary  judgment  on  El‐Nahal’s  §  1983  claim,  and  dismissed  the 

state claims for lack of supplemental jurisdiction.  El‐Nahal v. Yassky, 993 F. Supp. 

2d  460,  469–70  (S.D.N.Y.  2014).    The  district  court  held  that  the  installation  and 

use  of  the  TTS  did  not  constitute  a  search  for  the  purposes  of  the  Fourth 

Amendment.    As  to  whether  the  challenged  conduct  intruded  on  El‐Nahal’s 

reasonable expectation of privacy, the district court, citing our decision in Buliga 

v. N.Y.C. Taxi & Limousine Comm’n, 324 F. App’x 82, 82 (2d Cir. 2009) (affirming a 

district court’s ruling that the TLC rule requiring the installation of a TTS in all 

taxis did not invade the plaintiff’s reasonable expectation of privacy), concluded 

that  El‐Nahal  had  no  “reasonable  expectation  of  privacy  in  any  of  the  

information collected” by the TTS.  El‐Nahal, 993 F. Supp. 2d at 465.  Regarding 

El‐Nahal’s claim that the mandatory installation of the TTS was a search because 

it  involved  a  physical  intrusion  for  the  purpose  of  obtaining  information,  the 

district court rejected the claim on the grounds that “taxi drivers are aware of the 

system, the system is installed pursuant to regulations, and the taxicabs in which 



                                               9 
 
the system is installed are not truly private vehicles.”  El‐Nahal, 993 F. Supp. 2d at 

467.    The  district  court  further  reasoned  that  even  assuming,  arguendo,  that  the 

mandatory installation of the TTS did constitute a search for Fourth Amendment 

purposes, the search was justified pursuant to the “special needs” doctrine.  Id. at 

469.  El‐Nahal timely appealed. 

                                              II. 

       “We  review  an  award  of  summary  judgment  de  novo.”    F.D.I.C.  v. 

Giammettei, 34 F.3d 51, 54 (2d Cir. 1994).  Upon proper motion, Rule 56(c) of the 

Federal  Rules  of  Civil  Procedure  mandates  the  entry  of  summary  judgment 

“against a party who fails to make a showing sufficient to establish the existence 

of an element essential to that party’s case, and on which that party will bear the 

burden of proof at trial.”  Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 

2003)  (quoting  Celotex  Corp.  v.  Catrett,  477  U.S.  317,  322‐23  (1986)).    “In  such  a 

situation, there can be ‘no genuine issue as to any material fact,’ since a complete 

failure  of  proof  concerning  an  essential  element  of  the  nonmoving  party’s  case 

necessarily  renders  all  other  facts  immaterial.”    Celotex,  477  U.S.  at  322–23 

(quoting  Fed.  R.  Civ.  P.  56(c)  (1963)  (current  version  at  Fed.  R.  Civ.  P.  56(a) 

(2010))).  Thus, “[t]he moving party is ‘entitled to a judgment as a matter of law’ 



                                              10 
 
because  the  nonmoving  party  has  failed  to  make  a  sufficient  showing  on  an 

essential element of her case with respect to which she has the burden of proof.”  

Id. at 323 (quoting Fed. R. Civ. P. 56(c) (1963) (current version at Fed. R. Civ. P. 

56(a) (2010))); see also Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 

(2d Cir. 1995) (noting that “the movant’s burden will be satisfied if he can point 

to  an  absence  of  evidence  to  support  an  essential  element  of  the  nonmoving 

party’s claim”). 

                                                               *     *     * 

              El‐Nahal  argues  that  the  district  court  erred  by  granting  summary 

judgment on his Fourth Amendment claim because pursuant to Jones, “[p]hysical 

placement of a tracking device on a private vehicle in order to obtain information 

is . . . a search,” so that his Fourth Amendment rights were violated when “[t]he 

TLC  mandated  the  physical  placement  of  tracking  devices  in  privately  owned 

taxicabs.”  Appellant’s Br. at 29.   El‐Nahal has not argued on appeal that he was 

subjected to a search by virtue of an intrusion on any reasonable expectation of 

privacy he had regarding the installation and use of the TTS.2  Instead, he asserts 

                                                            
          The  reasonable‐expectation‐of‐privacy  approach  for  deciding  whether  a 
              2

search has occurred within the meaning of the Fourth Amendment derives from 
Justice  Harlan’s  concurrence  in  Katz  v.  United  States,  389  U.S.  347  (1967),  which 
affirms  that  the  Fourth  Amendment  protects  against  invasions  upon  an 
                                            11 
 
here that he “explicitly ‘rejected the premise’ of defendants’ argument below that 

he  was  required  to  demonstrate  an  invasion  of  privacy”  and  that  his  Fourth 

Amendment claim “does not depend on whether his expectation of privacy was 

violated.”  Appellant’s Br. at 31–32.  Accordingly, we address the only argument 

El‐Nahal has presented on appeal:  namely, his contention that the district court 

erred  in  concluding  that  summary judgment  was  warranted  as to  his  property‐

based  Fourth  Amendment  claim.    Assuming,  arguendo,  that  the  TLC‐mandated 

installation and use of TTS devices in taxicabs in New York City may constitute a 

search  as  to  those  with  sufficient  property‐based  interests  in  a  taxicab,  we 

conclude  that  the  district  court  nevertheless  properly  granted  summary 

judgment because there is no evidence in the record as to an essential element of 

El‐Nahal’s  claim  on  which  he  bears  the  burden  of  proof:    namely,  that  he  had 

such a property interest in a taxicab at the time a TTS was installed.3    

                                                                                                                                                                                                
individual’s  “reasonable  expectation  of  privacy.”    Id.  at  360  (Harlan,  J., 
concurring);  see  Smith  v.  Maryland,  442  U.S.  735,  740  (1979)  (“Consistently  with 
Katz,  this  Court  uniformly  has  held  that  the  application  of  the  Fourth 
Amendment depends on whether the person invoking its protection can claim a 
‘justifiable,’ a ‘reasonable,’ or a ‘legitimate expectation of privacy’ that has been 
invaded by government action.” (citing cases)).   
 
        3 We thus affirm on an alternative ground and do not consider the district 

court’s  conclusions:    (1)  that  Defendants’  actions  “did  not  constitute  a  search 
within the meaning of the Fourth Amendment . . . under . . . the Jones physical‐
                                            12 
 
              Jones  itself  demonstrates  that  a  plaintiff  such  as  El‐Nahal  must  establish 

such a property‐based interest.  In Jones, the Supreme Court made clear that the 

reasonable‐expectation‐of‐privacy                                                     test           did            not            supplant,                   but            merely 

supplemented  the  earlier,  property‐based  approach  to  defining  the 

circumstances  in  which  a  “search,”  for  Fourth  Amendment  purposes,  has 

occurred.    132  S.  Ct.  at  949–50.    There,  the  Government  placed  a  GPS  tracking 

device  on  the  undercarriage  of  a  Jeep  that  was,  as  the  Government 

acknowledged,  exclusively  driven  by  Jones.4    Id.  at  948–49  &  n.2.    The 

Government  then  tracked  the  Jeep’s  movements  for  28  days,  using  information 

gleaned from the tracking in Jones’s prosecution for several drug offenses.  Id. at 

948–49.    The  Jones  Court  instructed  that  pursuant  to  the  property‐based 

approach,  a  Fourth  Amendment  search  “undoubtedly  occur[s]”  when  the 

Government  acts  to  “obtain[]  information  by  physically  intruding  on  a 

                                                                                                                                                                                                
trespass analysis;” and (2) that assuming, arguendo, that a search occurred, “that 
search  was  reasonable  under  the  special‐needs  analysis  of  the  Fourth 
Amendment.”  El‐Nahal, 993 F. Supp. 2d at 468–69.   
 
       4 Because the Government conceded that Jones was “the exclusive driver” 

of the Jeep, Jones, 132 S. Ct. at 949 n.2 (quoting United States v. Maynard, 615 F.3d 
544, 555 n.* (D.C. Cir. 2010), aff’d on other grounds sub nom. United States v. Jones, 
132 S. Ct. 945 (2012)), even if Jones was “not the owner” of the Jeep, the Supreme 
Court noted, he “had at least the property rights of a bailee,” id.   
        
                                           13 
 
constitutionally protected area,” id. at 950 n.3 — that is, on individuals’ “persons, 

houses,  papers,  and  effects,”  as  enumerated  in  the  Fourth  Amendment’s  text, 

U.S. Const. Amend. IV.5     

              Because  Government  agents  had  physically  intruded  on  Jones’s  Jeep, 

which  was  “beyond  dispute  .  .  .  an  ‘effect’  as  that  term  is  used  in  the  [Fourth] 

Amendment,” Jones, 132 S. Ct. at 949, to plant and employ a tracking device, the 

Supreme  Court  concluded  that  it  need  not  consider  the  reasonable‐expectation‐

of‐privacy approach in determining whether Jones was subject to a search, see id. 

at  950–53.    Applying  the  property‐based  approach,  the  Court  held  “that  the 

Government’s  installation  of  a  GPS  device  on  a  target’s  vehicle,  and  its  use  of 

that device to monitor the vehicle’s movements, constitutes a ‘search.’”  Id. at 949.  

Thus,  Jones  was  subject  to  a  search  because  the  Government  installed  a  GPS 

device  on  his  vehicle  in  order  to  obtain  information  —  on  a  vehicle  that,  while 

registered to his wife, he exclusively drove and in which (as the Court took pains 

to  note)  he  “had  at  least  the  property  rights  of  a  bailee”  at  the  time  the 

Government installed the tracking device.  Id. at 949 n.2.  

                                                            
        The Fourth Amendment provides in relevant part that “[t]he right of the 
              5

people  to  be  secure  in  their  persons,  houses,  papers,  and  effects,  against 
unreasonable searches and seizures, shall not be violated.”  U.S. Const. Amend. 
IV.   
                                         14 
 
      The  centrality  of  some  property  interest  to  a  property‐based  Fourth 

Amendment  claim  is  also  evident  in  the  manner  in  which  the  Jones  Court 

distinguished United States v. Knotts, 460 U.S. 276 (1983), and United States v. Karo, 

468 U.S. 705 (1984).  In Knotts and Karo, the Government had installed beepers — 

“radio transmitter[s], usually battery operated, which emit[] periodic signals that 

can be picked up by a radio receiver,” Knotts, 460 U.S. at 277 — into containers of 

chemicals  that  were  thereafter  tracked,  and  that  the  Government  suspected 

would be used in connection with the manufacture of illegal drugs, see id. at 278–

79; see also Karo, 468 U.S. at 708–09.  The Government argued in Jones that Knotts 

and Karo “foreclose[d] the conclusion that what occurred [to Jones] constituted a 

search”  because  in  these  earlier  cases,  the  Court,  employing  the  reasonable‐

expectation‐of‐privacy approach, had determined that using a beeper to track the 

movement of the containers on public roads did not constitute a search.  132 S. 

Ct. at 951.  The Jones Court disagreed, concluding that the outcomes in Knotts and 

Karo were “perfectly consistent” with its property‐based approach to the Fourth 

Amendment’s scope.  Id. at 952.   

      As  Jones  explained,  the  Government  in  Knotts  had  installed  the  beeper  in 

the container at issue “before it came into Knotts’[s] possession, with the consent of 



                                          15 
 
the  then‐owner”  of  the  container.    Id.  (emphasis  added).    Knotts  did  not 

challenge  the  installation,  and  the  Court  “specifically  declined  to  consider  its 

effect.”  Jones, 132 S. Ct. at 952.  Similarly, the Jones court explained that in Karo, 

“[a]s  in  Knotts,  .  .  .  [t]he  Government . . . came  into  physical  contact  with  the 

container only before it belonged to the defendant Karo” and with the consent of its 

then‐owner:  “Karo accepted the container as it came to him, beeper and all, and 

was therefore not entitled to object to the beeper’s presence, even though it was 

used  to  monitor  the  container’s  location.”    Id.  (emphasis  added).    Jones, 

meanwhile, was on “much different footing” than Knotts or Karo:  he “possessed 

the Jeep at the time the Government trespassorily inserted the information‐gathering 

device.”    Id.  (emphasis  added);  see  also  Wayne  R.  LaFave,  Search  &  Seizure:  A 

Treatise  on  the  Fourth  Amendment  §  2.7(f)  (5th  ed.  2012)  (noting  that  “the  date  of 

the  requisite  trespass”  rather  than  the  “period  of  surveillance”  is  critical  to 

assessing  whether  a  search  has  occurred  pursuant  to  Jones’s  property‐based 

approach).  Because the physical intrusion was upon a constitutionally protected 

area  and  was  undertaken  for  the  purpose  of  obtaining  information,  the 

Government’s  conduct  amounted  to  the  type  of  property‐based  search  that  the 

Fourth Amendment protects against.  Jones, 132 S. Ct. at 949.   



                                              16 
 
       To  be  clear,  because  there  was  no  dispute  in  Jones  that  the  defendant 

lawfully  possessed  the  Jeep  at  the  time  it  was  trespassed  upon,  nor  did  the 

Government  challenge  the  D.C.  Circuit’s  determination  “that  the  vehicle’s 

registration  did  not  affect  [Jones’s]  ability  to  make  a  Fourth  Amendment 

objection,”  the  Jones  Court  had  no  occasion  fully  to  consider  the  nature  of  the 

property  interest  that  is  sufficient  to  make  out  a  property‐based  Fourth 

Amendment claim.  Id. at 949 n.2.  Neither need we do so here.  Because we can 

discern no evidence at all that El‐Nahal had any interest in a particular taxicab at 

the time of an alleged trespass or physical intrusion, we find no genuine issue of 

material fact warranting a trial.  Summary judgment in favor of Defendants was 

therefore wholly proper.   

       During  the  proceedings  that  led  to  summary  judgment  in  favor  of 

Defendants,  Defendants  repeatedly  stated  that  the  property‐based  approach  in 

Jones was predicated upon physical intrusion on property, and emphasized how 

Jones  differed  from  Knotts  and  Karo.    For  instance,  Defendants’  opening 

memorandum of law explained that, unlike the defendant in Jones, there was no 

physical  occupation  of  El‐Nahal’s  property  for  the  purpose  of  obtaining 

information because, as in Knotts and Karo, “the initial placement of the monitor 



                                            17 
 
was  not  at  issue.”    Defs.’  Mem.  of  L.  in  Supp.  at  11,  El‐Nahal  v.  Yassky,  993  F. 

Supp.  2d  460  (S.D.N.Y.  2014)  (No.  13‐cv‐3690  (KBF)),  ECF  No.  13.    Since  the 

“physical placement of the GPS device” was not at issue, Defendants continued, 

Jones had “little relevance in Plaintiff’s claim.”6  Id.  It logically followed from that 

statement  that  if  Jones  was  to  have  any  relevance,  El‐Nahal  had  to  put  the 

placement of the GPS device at issue — a point he implicitly acknowledged in his 

own  papers  in  opposition  to  Defendants’  motion  and  in  support  of  his  cross 

motion  for  summary  judgment  by  stating  that  “[t]he  Court’s  decision  [in  Jones] 

was  based  on  a  traditional  understanding  of  the  Fourth  Amendment  tied  to 

common law trespass” and “the physical attachment of the device,” Pl.’s Mem. of 

L. in Supp. at 15‐16, El‐Nahal v. Yassky, 993 F. Supp. 2d 460 (S.D.N.Y. 2014) (No. 

13‐cv‐3690  (KBF)),  ECF  No.  22,  and  that  Jones  “focused  on  the  [G]overnment’s 

trespass on Jones’[s] vehicle,” id. at 19 (emphasis added).  



                                                            
         Defendants reiterated this crucial aspect of Jones in their opposition to El‐
              6

Nahal’s cross‐motion for summary judgment on the search claim.  Defs.’ Mem. of 
L.  in Opp.  at  12, El‐Nahal v.  Yassky,  993 F.  Supp. 2d 460, 469–70  (S.D.N.Y.  2014) 
(No.  13‐cv‐3690  (KBF)),  ECF  No.  30.    They  did  so  yet  again  in  their  reply 
memorandum in support of their own motion for summary judgment, devoting 
an  entire  section  of  their  brief  specifically  to  the  a  that  “[t]here  [w]as  [n]o 
[t]respass  on  Plaintiff’s  [p]erson  or  [p]roperty  [c]onstituting  a  [s]earch.”    Defs.’ 
Reply  Mem.  of  L.  in  Supp.  at  7,  El‐Nahal  v.  Yassky,  993  F.  Supp.  2d  460,  469–70 
(S.D.N.Y. 2014) (No. 13‐cv‐3690 (KBF)), ECF No. 36.   
                                              18 
 
       Defendants thus “point[ed] out to the district court . . . that there [was] an 

absence of evidence,” Celotex, 477 U.S. at 325, to support “an essential element” 

of  El‐Nahal’s  Jones  claim,  id.  at  323.    It  then  fell  to  El‐Nahal  to  “come  forward 

with  specific  evidence  demonstrating  the  existence  of  a  genuine  dispute  of 

material  fact”  as  to  that  element  of  his  Fourth  Amendment  claim.    Brown  v.  Eli 

Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (citing Anderson v. Liberty Lobby, Inc., 

477  U.S.  242,  249  (1986));  see  also  Tovar  v.  KLM  Royal  Dutch Airlines,  No.  98  Civ. 

5178(LAP),  2000  WL  1273841,  at  *5–6  (S.D.N.Y.  Sept.  6,  2000)  (in  converting 

defendants’  motion  to  dismiss  to  a  motion  for  summary  judgment,  noting  that 

defendants may satisfy their burden by “point[ing] to an absence of evidence to 

support an essential element of the nonmoving party’s claim,” at which point the 

burden “shifts to the [plaintiff] to come forward with ‘specific facts showing that 

there is a genuine issue for trial’” (quoting Goenaga, 51 F.3d at 18; Fed. R. Civ. P. 

56(e))).  Yet, El‐Nahal adduced no evidence as to the circumstances surrounding 

any  alleged  trespass  or  physical  intrusion  on  a  taxicab  in  which  he  had  a 

property‐based interest.   

       Here,  El‐Nahal  emphasizes  that  he  drives  a  taxicab  and  that  the  TLC 

mandated the physical placement of a TTS in all privately owned cabs.  But this 



                                              19 
 
is  not  enough  to  show  that  the  physical  placement  of  a  TTS  intruded  on  a 

constitutionally protected area of El‐Nahal.  Even if El‐Nahal at some point drove 

a taxicab installed with a TTS, this fact, standing alone, is no more relevant than 

the fact that Knotts and Karo at some point possessed containers installed with 

beepers.    As  Jones  makes  plain,  the  possibility  that  the  Government  may  have 

trespassed  or  physically  intruded  on  someone’s  property  does  not  necessarily 

entitle someone else who later acquires an interest in that property to claim that the 

Government trespassed or physically intruded on her property.     

       El‐Nahal provided no evidence describing his interest in a taxi at the time 

of  an  alleged  trespass  or  physical  intrusion.    Beyond  stating  that  he  has  been  a 

taxicab  driver  for  more  than  20  years,  El‐Nahal  leaves  it  a  mystery  whether  he 

owns  a  taxicab  medallion  (and  it  is  the  owners  of  such  medallions  that  TLC 

regulations require to equip their taxicabs with a TTS, N.Y.C., N.Y., Rules tit. 35, 

§  1‐11(f)–(g)  (2010)),  rents  a  taxi  from  a  corporate  owner  on  a  daily  or  weekly 

basis, or alternates driving shifts with another driver who rents a cab.  Moreover, 

he has said nothing at all as to what interest he had in a particular taxi (if any) at 

the time it was installed with a TTS.  Thus, so far as the record here discloses, El‐

Nahal  may  have  rented  a  taxi  after  its  owner  contracted  with  a  third‐party 



                                             20 
 
provider  to  install  a  TTS,  fully  cognizant  of  the  presence  of  the  TTS  in  the  cab, 

and  even  taking  custody  of  the  cab  on  the  condition  that  he  properly  maintain 

the TTS while operating the taxi.  Cf. Jones, 132 S. Ct. at 961 (Alito, J., concurring) 

(noting  that  “the  [Jones]  theory  would  provide  no  protection”  if  “the  Federal 

Government  required  or  persuaded  auto  manufacturers  to  include  a  GPS 

tracking  device  in  every  car”).    Jones  leaves  no  doubt  that  in  such  a  case,  a 

property‐based search claim would be lacking.     

       That the parameters of the property‐based search theory outlined in Jones 

were  not  fully  explicated  in  that  case  makes  it  all  the  more  remarkable  that  El‐

Nahal has failed to adduce evidence on one aspect of Jones that is clear:  to claim 

that  the  Government  trespassed  or  physically  intruded  upon  one’s 

constitutionally  protected  area  for  the  purposes  of  gathering  information,  a 

plaintiff must establish a property interest in a constitutionally protected area at 

the  time  of  the  intrusion.    Here,  El‐Nahal  has  provided  no  evidence  tending  to 

show  that  he  had  an  interest  in  any  taxi  at  the  time  of  an  alleged  trespass  or 

physical  invasion  —  an  element  that,  whether  dependent  on  or  divergent  from 

common‐law  tort  principles,  we  have  described  as  “the  touchstone  for  the 

analysis  in  Jones.”    See  United  States  v.  Aguiar,  737  F.3d  251,  261  (2d  Cir.  2013) 



                                               21 
 
(Pooler,  J.).    No  reasonable  jury  could  find  for  El‐Nahal  on  his  claim  that  the 

Government’s conduct constituted a search under Jones, and there is nothing for 

us  to  do  but  to  affirm  the  district  court’s  grant  of  summary  judgment  to 

Defendants.  Accordingly, finding no genuine issue of material fact warranting a 

trial, we AFFIRM the judgment of the district court.             




                                             22 
 
 1   POOLER, Circuit Judge, concurring in part and dissenting in part:
 2
 3          I concur in the majority’s excellent analysis of the line between United States v.

 4   Jones, 132 S. Ct. 945 (2012), on the one hand, and United States v. Knotts, 460 U.S. 276

 5   (1983), and United States v. Karo, 468 U.S. 705 (1984), on the other hand. Indeed, had

 6   Defendants pressed the same analysis before the district court, I would join the majority

 7   in holding that Defendants had successfully shifted the burden to El-Nahal to “come

 8   forward with specific evidence demonstrating the existence of a genuine dispute of

 9   material fact” on the issue of El-Nahal’s property interest in the taxi at the time of the

10   alleged trespass, Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011), and that El-

11   Nahal failed to meet this burden.

12          I disagree, however, that Defendants “point[ed] out to the district court . . . an

13   absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett,

14   477 U.S. 317, 325 (1986). The majority relies on Defendants’ statements that “the initial

15   placement of the monitor was not at issue,” Defs.’ Mem. of L. in Supp. at 11, El‐Nahal v.

16   Yassky, 993 F. Supp. 2d 460 (S.D.N.Y. 2014) (No. 13‐cv‐3690 (KBF)), ECF No. 13;

17   Defs.’ Mem. of L. in Opp. at 12, El‐Nahal v. Yassky, 993 F. Supp. 2d 460, 469–70

18   (S.D.N.Y. 2014) (No. 13‐cv‐3690 (KBF)), ECF No. 30, that because the “physical

19   placement of the GPS device in the vehicles is not at issue” Jones “has little or no

20   relevance in Plaintiff’s claim,” Defs. Mem. of L. in Supp. at 11, and the analysis

21   following the heading “There Was No Trespass on Plaintiff’s Person or Property

22   Constituting a Search,” the only even arguably relevant portion of which merely again
 1   stated that “the physical placement of the GPS device in the vehicles is not at issue.”

 2   Defs.’ Reply Mem. of L. in Supp. at 7, El‐Nahal v. Yassky, 993 F. Supp. 2d 460, 469–70

 3   (S.D.N.Y. 2014) (No. 13‐cv‐3690 (KBF)), ECF No. 36. Thus, in 64 pages of briefing by

 4   Defendants, the only statement referring to an absence of evidence on the point of El-

 5   Nahal’s interest in the taxi at the time of the trespass is that “the physical placement of

 6   the GPS device in the vehicles is not at issue.” I, quite frankly, do not know what this

 7   statement means. While the majority draws nuanced lines between Jones and Knotts and

 8   Karo, showing the importance of an ownership interest at the time of the trespass, at most

 9   Defendants implicitly hint at such a distinction. I do not think this was sufficient to shift

10   the burden to El-Nahal to provide evidence of his property interest in the taxi.

11          It is evident, moreover, that the district court did not read these statements in the

12   same manner as does the majority, as the district court held that Jones did not control on

13   the grounds that the trespass in Jones was surreptitious, that taxis are not truly private

14   property, and that the system was installed pursuant to regulations. See El-Nahal v.

15   Yassky, 993 F. Supp. 2d 460, 467-68 (S.D.N.Y. 2014). Although I agree that the majority

16   need not reach these issues, see Maj. Op. at 12 n.3, in my view, they were decided

17   incorrectly.

18          As an initial matter, I cannot agree that the surreptitious nature of the intrusion

19   was a critical factor to the holding in Jones. Beyond the fact that the Jones majority never

20   characterized the intrusion in this manner, its reasoning expressly disclaimed any reliance

21   on the target’s expectations regarding the possibility of surveillance. The physical

22   invasion of a constitutionally protected area is no less actionable under the Fourth

                                                   2
 1   Amendment merely because it is conspicuous. See, e.g., United States v. Isiofia, 370 F.3d
2   226, 232-33 (2d Cir. 2004) (holding that a warrantless home search was unconstitutional

 3   where the defendant witnessed the search and gave consent, later found to be

 4   involuntary).1 To hold otherwise would allow the government to conduct unreasonable

 5   searches merely by announcing them. But the government could not, for instance,

 6   eliminate the Fourth Amendment’s protection of “homes, papers, and effects” if it “were

 7   suddenly to announce on nationwide television that all homes henceforth would be

 8   subject to warrantless entry.” Smith v. Maryland, 442 U.S. 735, 740 n.5 (1979).

 9   Accordingly, El-Nahal’s awareness of the GPS does not preclude the finding that the

10   surveillance entailed a search.

11          Nor, in my view, is the fact that the GPS was installed pursuant to an

12   administrative rule dispositive. On numerous occasions, the Supreme Court has addressed

13   statutes and regulations implicating Fourth Amendment rights. For instance, in Grady v.

14   North Carolina, 135 S. Ct. 1368 (2015), the Supreme Court applied Jones’s reasoning in

15   evaluating a state statute mandating the satellite-based monitoring of certain categories of

16   recidivist sex offenders. By unanimous opinion, the Court concluded that “a State . . .

17   conducts a search when it attaches a device to a person’s body, without consent, for the

     1
       Indeed, this point is illustrated by Entick v. Carrington, 95 Eng. Rep. 807 (C.P. 1765), a
     case the Supreme Court has described as “undoubtedly familiar to every American
     statesman at the time the Constitution was adopted, and considered to be the true and
     ultimate expression of constitutional law with regard to search and seizure.” Jones, 132 S.
     Ct. at 949 (internal quotation marks omitted). In Entick, the plaintiff prevailed in an
     action for trespass after the King’s messengers, acting under the claimed authority of a
     general warrant, “with force and arms” entered and searched his dwelling “against his
     will.”

                                                  3
 1   purpose of tracking that individual’s movements,” id. at 1370, a decision not changed by

 2   the fact that this search was conducted pursuant to statute. See id. at 1371 (rejecting

 3   argument that this was not unconstitutional because the “State’s monitoring program is

 4   civil in nature”); see also Maryland v. King, 133 S. Ct. 1958, 1968-69 (2013)

 5   (considering the constitutionality under the Fourth Amendment of DNA swabs taken

 6   pursuant to Maryland statute). Most recently, in City of Los Angeles v. Patel, 135 S. Ct.
7   2443 (2015), the Supreme Court struck down a city ordinance requiring hotels to permit

 8   the warrantless inspection of their guest records on the basis that it authorized a regime of

 9   unreasonable searches without opportunity for precompliance review. Id. at 2447-48,

10   2451-53. Plainly, the government’s physical intrusion on a constitutionally protected area

11   is subject to Fourth Amendment scrutiny even if the intrusion is authorized by municipal

12   regulations.

13          With respect to whether the taxi was constitutionally protected property, the

14   district court answered in the negative, reasoning that “[t]he pervasive regulation of taxis

15   and their openness to public use distinguishes them from the truly private property at

16   issue in Jones.” El-Nahal, 993 F. Supp. 2d at 467 (emphasis added). Although I agree

17   that taxicabs differ from noncommercial vehicles in important respects, in my view, these

18   distinctions do not strip them of all Fourth Amendment protections. If the taxi was El-

19   Nahal’s private personal property, Jones dictates that such property qualifies as “an

20   ‘effect’ as that term is used in the [Fourth] Amendment.” 132 S. Ct. at 949 (“It is

21   important to be clear about what happened in this case: The Government physically

22   occupied private property for the purpose of obtaining information.”). As such, it was

                                                   4
 1   entitled to special “Fourth Amendment significance” as “one of those protected areas

 2   enumerated” in the constitutional text. Id. at 953. At bottom, the Court must “assur[e]

 3   preservation of that degree of privacy against government that existed when the Fourth

 4   Amendment was adopted.” Id. at 950 (alteration in original) (quoting Kyllo v. United

 5   States, 533 U.S. 27, 34 (2001)). “The Framers would have understood the term ‘effects’

 6   to be limited to personal, rather than real, property.” Oliver v. United States, 466 U.S.
7   170, 177 n.7 (1984). The term was not limited, however, to personal property of a

 8   noncommercial nature. It included “the goods of a merchant [or] tradesman.” Altman v.

 9   City of High Point, 330 F.3d 194, 201 (4th Cir. 2003) (quoting Dictionarium Britannicum

10   (Nathan Baily ed., 1730)).

11          To recount now familiar history, “one of the primary evils intended to be

12   eliminated by the Fourth Amendment was the massive intrusion on privacy undertaken in

13   the collection of taxes pursuant to general warrants and writs of assistance.” G. M.

14   Leasing Corp. v. United States, 429 U.S. 338, 355 (1977). “The hated writs of assistance

15   had given customs officials blanket authority to search where they pleased for goods

16   imported in violation of British tax laws.” Payton v. New York, 445 U.S. 573, 583 n.21

17   (1980). The “particular offensiveness” engendered by these general warrant “was acutely

18   felt by the merchants and businessmen whose premises and products were inspected for

19   compliance with the several parliamentary revenue measures.” Marshall v. Barlow’s,

20   Inc., 436 U.S. 307, 311 (1978) (emphasis added).

21          Consistent with this purpose, “[o]ur prior cases have established that the Fourth

22   Amendment’s prohibition against unreasonable searches applies to administrative

                                                   5
 1   inspections of private commercial property.” Spinelli v. City of New York, 579 F.3d 160,

 2   167 (2d Cir. 2009). The Fourth Amendment is therefore implicated by searches

 3   conducted by regulatory authorities involving the unlicensed “physical entry” on a

 4   business’s private property. See G. M. Leasing Corp., 429 U.S. at 354 (indicating that

 5   Fourth Amendment would be implicated by “warrantless seizure of property, even that

 6   owned by a corporation, situated on private premises to which access is not otherwise

 7   available for the seizing officer”).

 8          The conclusion that TLC’s rule worked an unlicensed physical intrusion on a

 9   constitutionally protected effect is not altered by the taxicab’s “openness to public use.”

10   El-Nahal, 993 F. Supp. 2d at 467. “What a person knowingly exposes to the public, even

11   in his own home or office, is not a subject of Fourth Amendment protection.” Katz v.

12   United States, 389 U.S. 347, 351 (1967). An implied license therefore permits regulatory

13   officials to do what “any private citizen might do,” without implicating the Fourth

14   Amendment. See Florida v. Jardines, 133 S. Ct. 1409, 1416 (2013) (quoting Kentucky v.

15   King, 131 S. Ct. 1849, 1862 (2011)). A government agent, in the same manner as a

16   private person, may hail a taxi when it is on duty and physically occupy it for the duration

17   of a trip. See Maryland v. Macon, 472 U.S. 463, 470 (1985). But, without the driver’s

18   leave, a typical passenger may not dust the car’s interior for fingerprints, mount a camera

19   on the dashboard, or rifle through the vehicle’s glove compartment to peruse the tips that

20   other passengers have paid. “[T]here is no basis for the notion that because a retail store

21   invites the public to enter, it consents to wholesale searches and seizures that do not

22   conform to Fourth Amendment guarantees.” Lo-Ji Sales, Inc. v. New York, 442 U.S. 319,

                                                   6
 1   329 (1979). The Supreme Court explored a related issue in Jardines, where law

 2   enforcement officers invited a narcotics-detecting canine to sniff around a suspect’s front

 3   porch. The Court held that a Fourth Amendment search occurred because the detectives

 4   had gathered information by “physically entering and occupying” the constitutionally

 5   protected curtilage of the house, in order “to engage in conduct not explicitly or

 6   implicitly permitted by the homeowner.” Jardines, 133 S. Ct. at 1414. The dog’s

 7   investigation amounted to an “unlicensed physical intrusion,” despite the fact that custom

 8   extended an implicit license “to approach the home by the front path, knock promptly,

 9   wait briefly to be received, and then (absent invitation to linger longer) leave.” Id. at

10   1415. “The scope of a license—express or implied—is limited not only to a particular

11   area but also to a specific purpose.” Id. at 1416. The detectives’ conduct was therefore a

12   search under the Fourth Amendment because they engaged in behavior that objectively

13   exceeded the scope of their implicit license to enter while occupying a constitutionally

14   protected area. Id. at 1416-17. Here as well, the implied license all taxis extend to the

15   public does not encompass an invitation to install surveillance technology in their

16   vehicles.

17                                                ***

18          Accordingly, I join the majority’s analysis of Jones, Knotts, and Karo. Because I

19   do not believe that Defendants properly put at issue El-Nahal’s interest in the taxi at the

20   time of the trespass, and because I disagree with the district court’s analysis of the

21   physical trespass-based Fourth Amendment claim, I would vacate and remand for further

22   factual development. I therefore concur in part and respectfully dissent in part.

                                                   7